Case 1:20-cv-04317-AT Document 60 Filed O8

DOCUMENT

| | D S KY LOW E a ELECTRONICALLY FILED

DOC#
AN EMPLOYMENT LAW FIRM DATE FILED: 9/7/2021

 

Main: 212.392.4772
Direct: 212.764.7171
Fax: 212.444.1030
chris@lipskylowe.com

www.lipskylowe.com

September 3, 2021

VIA ECF

The Honorable Analisa Torres, U.S.D.J.
United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

Re: Raamanuj v. Zaika Food Company LLC, et al.. 1:20-cv-04317-AT!

Dear Judge Torres:

We represent all Defendants in the above-referenced matter. We write now with
Plaintiff's consent to respectfully request a stay of the pending Motion for Default Judgement,
opposition to which is due September 9, 2021 (Dkt. 52), so that the parties may proceed to
mediation.

We were just retained two days ago, so please allow us to extend our clients’ apologies to
the Court, Plaintiff and his counsel. When this matter was initially filed our clients, who are
not lawyers, retained counsel to represent them and reasonably believed that prior counsel was
handling the matter. It is our understanding that our clients regularly forwarded the Court
pleadings and orders they received to prior counsel, either by email, fax or FedEx, and
routinely followed up to confirm receipt thereof. Only after the filing of Plaintiff's Motion for
Default Judgment in or about mid-August did they learn prior counsel had not appeared in the
case, filed answer or otherwise defended the matter. Defendants promptly retained this Firm
to represent them.

In the interest of reaching an amicable resolution, and conserving the parties’ and Court’s
resources, we respectfully request a stay of the pending Motion for Default Judgment, so that
the parties may mediate this matter. We propose to select a mediator and mediation date by

 

1 This matter is deemed related to Ahluwalia v. Zaika Food Company LLC, et al., Case
No. 1:19-cv-10940. Defendants filed a substantially identical motion yesterday, on

Plaintiff's consent, in that action requesting that we stay the pending Motion for
Default Judgment, the opposition to which is also due Sept. 9 (Dkt. 41), and proceed
to mediation.
Case 1:20-cv-04317-AT Document 60 Filed 09/07/21 Page 2 of 2

September 3, 2021
| | D S KY LOW - S Analisa Torres, U.S.D.J
AN EMPLOYMENT LAW FIRM Raamany v. Zaika Food Co. LLC, et al.

1:20-cv-04317-AT
Page 2 of 2

September 17, 2021, to hold the mediation session by October 29, 2021, and to report the
results of the mediation (settled or not settled) to the Court by November 2, 2021. In the
event that a settlement is not reached during mediation, Defendants propose to file their
opposition no later than November 23, 2021.

This is Defendants first request for a stay of Plaintiff's Motion for Default Judgment. If

granted, the stay would not affect any other deadlines in the case. Plaintiff consents to this
request.

We thank the Court for its time and attention to this matter.

Respectfully submitted,
LIPSKY LOWE LLP

s/ Christopher H. Lowe
Christopher H. Lowe

Ce: Plaintiff's Counsel (via ECF)

GRANTED.
SO ORDERED.

Dated: September 7, 2021
New York, New York

On

ANALISA TORRES
United States District Judge
